DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/JP2017/043469 filed on 12/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 was filed on the national stage entry date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (KR 100228396 B1), hereafter Nam, in view of Johnson (US 2014/0269802 A1), hereafter Johnson.
Regarding claim 1, Nam discloses an electro-absorption modulator (Fig. 2; Translation pg. 2 para. Beginning “In the case of an optical modulation device”) which is formed on an InP substrate (Fig. 2 element 13; Publication pg. 5-13 “13: InP” and modulates incident light according to a voltage applied to that modulator (Translation pg. 2 para. Beginning “In the case of an optical modulation device”), said electro-absorption modulator comprising: a light absorbing layer for absorbing a portion of the incident light by using an electric field generated by the applied voltage (Fig. 2 element 9; Translation pg. 3 para. Beginning “First, the diffraction grating layer 2”); wherein the light absorbing layer is comprised of a 
Regarding claim 2, Nam further discloses the light absorbing layer has a multiple quantum-well structure in which quantum-well layers and barrier layers are stacked alternately, and the quantum-well layers are each comprised of the ternary or more complex III-V semiconductor mixed crystal that does not contain Al (Translation pg. 3 para. Beginning “First, the diffraction grating layer 2”). Nam does not explicitly disclose the quantum well contains Bi. However, Johnson discloses the quantum well in an electro-absorption device ([0023]) may contain Bi ([0024]). The advantage, as is known in the art, is to control the bandgap of the quantum wells in the active region thereby controlling the absorption properties of the layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nam the quantum well contains Bi as disclosed by Johnson in order to control the bandgap of the quantum wells in the active region thereby controlling the absorption properties of the layer. 
Regarding claim 4, Nam in view of Johnson do not explicitly disclose the light absorbing layer is comprised of InGaAsBi. However, the Office takes Official Notice that InGaAsBi is a well-known material in the art. The advantage is to select the desired optical and electrical properties of the absorption layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing In re Leshin, 125 USPQ 416.
Regarding claim 5, Nam in view of Johnson do not explicitly disclose quantum well layer is comprised of InGaAsBi. However, the Office takes Official Notice that InGaAsBi is a well-known material in the art. The advantage is to select the desired optical and electrical properties of the absorption layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nam in view of Johnson with the quantum well layer is comprised of InGaAsBi as is known in the art in order to select the desired optical and electrical properties of the quantum well layer and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Nam in view of Johnson do not explicitly disclose the light absorbing layer is comprised of InGaPBi. However, the Office takes Official Notice that InGaPBi is a well-known material in the art. The advantage is to select the desired optical and electrical properties of the absorption layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nam in view of Johnson with the light absorbing layer is comprised of InGaPBi as is known in the art in order to select the desired optical and electrical properties of the absorption layer and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Nam in view of Johnson do not explicitly disclose the quantum well layer is comprised of InGaPBi. However, the Office takes Official Notice that InGaPBi is a well-known material in the art. The advantage is to select the desired optical and electrical properties of the absorption layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nam in view of Johnson with the quantum well layer is comprised of InGaPBi as is known in the art in order to select the desired optical and electrical properties of the quantum well layer and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Nam further discloses the light absorbing layer is comprised of InGaAsP (Translation pg. 3 para. Beginning “First, the diffraction grating layer 2”). Furthermore, Johnson discloses the light absorbing layer in an electro-absorption device ([0023]) may contain Bi ([0024]). The advantage, as is known in the art, is to control the bandgap of the quantum wells in the active region thereby controlling the absorption properties of the layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nam with the light absorbing layer contains Bi as disclosed by Johnson in order to control the bandgap of the quantum wells in the active region thereby controlling the absorption properties of the layer. Accordingly, the resulting combination of Nam in view of Johnson would naturally result in InGaAsPBi. 
Regarding claim 9, Nam further discloses the light absorbing layer is comprised of InGaAsP (Translation pg. 3 para. Beginning “First, the diffraction grating layer 2”). Furthermore, Johnson discloses the quantum well layer in an electro-absorption device ([0023]) may contain Bi ([0024]). The advantage, as is known in the art, is to control the bandgap of the quantum wells in the active region thereby controlling the absorption properties of the layer. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nam with 
Regarding claim 10, Nam further discloses a first light- waveguide layer formed above the substrate (Fig. 2 element 10 below element 9); the light absorbing layer formed on a surface of the first light-waveguide layer (Fig. 2 element 9); a second light-waveguide layer formed on a surface of the light absorbing layer (Fig. 2 element 10 above element 9); and a second cladding layer formed on a surface of the second light-waveguide layer (Fig. 2 element 8). Nam in view of Johnson do not explicitly disclose a first cladding layer formed on a surface of the InP substrate. However, the Office takes Official notice that a first cladding layer formed on a surface of the InP substrate, commonly referred to as a lower cladding layer, are well known in the art in order to improve the electrical properties of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nam in view of Johnson with a first cladding layer formed on a surface of the InP substrate as is known in the art in order to improve the electrical properties of the device.
Regarding claim 11, Nam further discloses a semiconductor laser that is formed on the InP substrate on which the electro-absorption modulator is formed (Fig. 2; Translation pg. 3 para. Beginning “First, FIG. 2”), said semiconductor laser comprising: a first laser light-waveguide layer formed on above the substrate (Fig. 2 element 3 below element 1); an active layer formed on a surface of the first laser light-waveguide layer (Fig. 2 element 1); a second laser light-waveguide layer formed on a surface of the active layer (Fig. 2 element 3 above element 1); and a second laser cladding layer formed on a surface of the second laser light-waveguide layer (Fig. 2 element 4); wherein the first laser light-waveguide layer, the active layer, the second laser light-waveguide layer and the second laser cladding layer are connected, respectively, the first light-waveguide layer, the light absorbing layer, the second light-
Regarding claim 12, Nam further discloses a semiconductor laser that is formed on the InP substrate on which the electro-absorption modulator is formed (Fig. 2; Translation pg. 3 para. Beginning “First, the diffraction grating layer 2”), wherein an active layer of the semiconductor laser is connected to the light absorbing layer of the electro-absorption modulator (Fig. 2 element 7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Gladysiewicz et al. (“Electronic band structure and material gain of III-V-Bi quantum wells grown on GaSb substrate and dedicated for mid-infrared spectral range”), hereafter Gladysiewicz.
Regarding claim 1, Nam discloses an electro-absorption modulator (Fig. 2; Translation pg. 2 para. Beginning “In the case of an optical modulation device”) which is formed on an InP substrate (Fig. 2 element 13; Publication pg. 5-13 “13: InP” and modulates incident light according to a voltage applied .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Johnson, as applied to claims 11 and 12 above, in further view of Komatsu et al. (US 5358896), hereafter Komatsu.
Regarding claim 13, Nam in view of Johnson do not explicitly disclose an optical semiconductor device in which two or more optical semiconductor devices each being said optical semiconductor device of Claim 11, are integrated on a single said InP substrate. However, Komatsu discloses providing two or more optical devices similar to those claimed in claim 11 (Fig. 9 elements 1 and 2) on the single 
Regarding claim 14, Nam in view of Johnson do not explicitly disclose an optical semiconductor device in which two or more second semiconductor lasers that are each provided as the optical semiconductor device of Claim 12, are integrated on a single said InP substrate, and a coupler that couples together waveguides for guiding pieces of laser light emitted from the second semiconductor lasers and having different wavelengths, is integrated on the single said InP substrate. However, Komatsu discloses an optical semiconductor device in which two or more second semiconductor lasers that are each similar as the optical semiconductor device of Claim 12 (Fig. 9 elements 1 and 2), are integrated on a single said InP substrate (Fig. 9 element 101), and a coupler that couples together waveguides for guiding pieces of laser light emitted from the second semiconductor lasers and having different wavelengths (Fig. 9 element 3; col. 5 ll. 1-10), is integrated on the single said InP substrate (Fig. 9 element 101). The advantage is to create an integrated array of semiconductor lasers that emit at different wavelengths (col. 5 ll. 1-10). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nam in view of Johnson with an optical semiconductor device in which two or more second semiconductor lasers that are each provided as the optical semiconductor device of Claim 12, are integrated on a single said InP substrate, and a coupler that couples together waveguides for guiding pieces of laser light emitted from the second semiconductor lasers and having different wavelengths, is integrated on the single said InP 
Regarding claim 15, Nam in view of Johnson do not explicitly disclose an optical semiconductor device in which two or more second semiconductor lasers that are each provided as the optical semiconductor device of Claim 11, are integrated on a single said InP substrate, and a coupler that couples together waveguides for guiding pieces of laser light emitted from the second semiconductor lasers and having different wavelengths, is integrated on the single said InP substrate. However, Komatsu discloses an optical semiconductor device in which two or more second semiconductor lasers that are each similar as the optical semiconductor device of Claim 11 (Fig. 9 elements 1 and 2), are integrated on a single said InP substrate (Fig. 9 element 101), and a coupler that couples together waveguides for guiding pieces of laser light emitted from the second semiconductor lasers and having different wavelengths (Fig. 9 element 3; col. 5 ll. 1-10), is integrated on the single said InP substrate (Fig. 9 element 101). The advantage is to create an integrated array of semiconductor lasers that emit at different wavelengths (col. 5 ll. 1-10). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nam in view of Johnson with an optical semiconductor device in which two or more second semiconductor lasers that are each provided as the optical semiconductor device of Claim 11, are integrated on a single said InP substrate, and a coupler that couples together waveguides for guiding pieces of laser light emitted from the second semiconductor lasers and having different wavelengths, is integrated on the single said InP substrate as disclosed by Komatsu in order to provide an integrated array of semiconductor lasers that emit at different wavelengths.


s 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Johnson, as applied to claim 11 above, in further view of Vorndran et al. (US 20150109680 A1), hereafter Vorndran.
Regarding claim 17, Nam in view of Johnson disclose the optical device is the electro-absorption modulator of Claim 1. Nam in view of Johnson do not explicitly disclose an optical module, comprising: a stem; a chip carrier mounted on the stem; an optical device mounted on the chip carrier; and a lens holder holding a lens and placed on the stem so as to cover the optical device and the chip carrier. However, Vorndran discloses an optical module (Fig. 9), comprising: a stem (Fig. 9 element 156); a chip carrier mounted on the stem (Fig. 9 element 182); an optical device mounted on the chip carrier (Fig. 9 element 180); and a lens holder holding a lens and placed on the stem so as to cover the optical device and the chip carrier (Fig. 9 element 200 and 210). The advantage is to provide a lighter more compact housing with less complexity ([0037]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nam in view of Johnson with an optical module, comprising: a stem; a chip carrier mounted on the stem; an optical device mounted on the chip carrier; and a lens holder holding a lens and placed on the stem so as to cover the optical device and the chip carrier as disclosed by Vorndran in order to provide a lighter more compact housing with less complexity.
Regarding claim 18, Vorndran further discloses no Peltier cooler is mounted (Fig. 9 lacks a Peltier cooler; See also [0139] referring to the thermoelectric cooling system as optional).
Regarding claim 20, Nam in view of Johnson disclose the optical device is the electro-absorption modulator of Claim 11. Nam in view of Johnson do not explicitly disclose an optical module, comprising: a stem; a chip carrier mounted on the stem; an optical device mounted on the chip carrier; and a lens holder holding a lens and placed on the stem so as to cover the optical device and the chip carrier. However, Vorndran discloses an optical module (Fig. 9), comprising: a stem (Fig. 9 element 156); a chip .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Johnson, as applied to claim 11 above, in further view of Oomori (US 20040240497 A1), hereafter Oomori.
Regarding claim 19, Nam further discloses the active layer in the semiconductor laser is comprised of a ternary or more complex III-V semiconductor mixed crystal that does not contain Bi (Translation pg. 3 para. Beginning “First, the diffraction grating layer”). Nam in view of Johnson do not explicitly disclose a stem; a temperature adjustment system mounted on the stem; a chip carrier mounted on the temperature adjustment system; an optical device mounted on the chip carrier; and a lens holder holding a lens and placed on the stem so as to cover the optical device, the chip carrier and the temperature adjustment system. However, Oomori discloses a stem (Fig. 2 element 15); a temperature adjustment system mounted on the stem (Fig. 2 element 30); a chip carrier mounted on the temperature adjustment system (Fig. 2 element 27); an optical device mounted on the chip carrier (Fig. 2 element 29); and a lens holder holding a lens and placed on the stem so as to cover the optical device, the chip carrier and the temperature adjustment system (Fig. 4 elements 11 and 31). The advantage provide an improved optical module ([0007]). Accordingly, it would have been obvious to a . 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 recites a number of layers. While these layers are generally known in the art, the Office can find no specific motivation to modify the various references to arrive at the claimed invention absent improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        12/16/2021